DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/22 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/22 has been considered by the examiner.





Response to Amendment
The applicant has amended the following: 
		Claims: 22, 27-28 and 40-41 have been amended. 
		Claims: 32 have not been amended. 
		Claims: 42-45 have been added.
		Claims: 1-21, 23-26, 29-31 and 33-39 have been cancelled. 


Claim Objections
Claims 40-41 are objected to because of the following informalities:  

Claims 40-41 recites “… while the user equipment is operating in a dual registration mode …” which lacks antecedence basis as the claims recites “the user equipment” without any preceding limitations that recites “a user equipment”.  The examiner believes the claims are a typographical error and should instead be written as “… a user equipment while the user equipment is operating in a dual registration mode …”.
Appropriate correction is required.



Response to Arguments
Applicant’s arguments with respect to claim(s) 22, 27-28, 32 and 40-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22, 27-28 and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al. (US Patent Publication 2020/0280836 herein after referenced as Velev) in view of SCHLIWA-BERTLING et al. (US Patent Publication 2020/0336885 herein after referenced as Schliwa).

Regarding claim 22 and claim 40 and claim 41, Velev discloses:
An apparatus, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: and A method performed comprising and A computer program embodied on a non-transitory computer-readable medium, said computer program comprising computer executable instructions which, when run on one or more processors, cause the one or more processors to perform: (Velev, Fig. 3 & [0052]-[0053] discloses a user equipment apparatus (i.e. reads on apparatus and user equipment) includes a processor, a memory, a transceiver, etc. and discloses a UE capable of dual registration with the first and second core networks; Velev, [0066] discloses the memory is a computer readable storage medium and stores program code and related data).
determine that a call request is a request to perform an emergency call (Velev, [0062] discloses the processor previously determined to use emergency services (i.e. reads on emergency call) in the second core network that were not available in the first core network; Velev, [0113] discloses a determination is due to termination of the EPC services such as terminating emergency service and as an example, a call (i.e. reads on emergency call) or a corresponding PDN connection belong to the service for which the UE attaches to the EPC may terminate; Velev, [0048] discloses if the 5GC does not support specific services such as emergency services over IMS and the UE is registered with the 5GC, there is a need of fallback procedure from the 5GC to EPS and if the UE in the 5GC at the time it determines to initiate a service such as emergency service in the EPC, then it can immediately being an attach procedure with the EPC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the emergency services include an emergency call).
while the apparatus / user equipment is operating in a dual registration mode and while the apparatus / user equipment is camping, for access to a first core network, on a cell of a first radio access technology, wherein in the dual registration mode the apparatus / user equipment is registered both to the first core network and to a second core network; (Velev, Fig. 6A & [0128]-[0129] discloses the UE is registered with a first system here with the 5GC (i.e. reads on first core network) via a NR RAT (i.e. reads on cell of a first radio access technology) and the UE has an active RRC connection with the NR RAT (i.e. reads on camping on a cell of a first radio access technology) and an active NAS connection with the AMF and discloses at a first point in time, the UE determines that registration with a second system such as with EPC (i.e. reads on second core network) via the LTE RAT is needed to setup services that are not supported in the first system as the UE is DR-mode capable (i.e. reads on operating in a dual registration mode), the UE is able to perform attach with the EPC without deregistering with the 5GC (i.e. reads on registered both to the first core network and to a second core network) in order to setup services which are not supported in the 5GC; Velev, [0031] discloses a network supporting dual registration DR and a UE capable of DR-mode; Velev, [0037] discloses the base units may serve a number of remote units within a serving area for example a cell via a wireless communication link; Velev, [0003]-[0004] discloses third generation partnership project 3GPP, an evolved packet core EPC, evolved UMTS terrestrial radio access network E-UTRAN and new radio NR and discloses a E-UTRAN can connect to both an EPC such as a 4G or LTE core network and a 5G core network 5GC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the LTE RAT and NR RAT each include its own base units having its own cell serving area).
determine that, to establish a connection for emergency bearer services for the emergency call, the apparatus / user equipment is to switch from using the first radio access technology to using a cell of a second radio access technology connected to the second core network when emergency services are not supported by the cell of the first radio access technology and the apparatus / user equipment is not attached for services of the second core network, wherein the determination that the apparatus / user equipment is to switch is based on the apparatus receiving the call request while in dual registration mode and camping on the cell of the first radio access technology; (Velev, Fig. 6A & [0128]-[0129] discloses the UE is registered with a first system here with the 5GC (i.e. reads on first core network) via a NR RAT (i.e. reads on cell of a first radio access technology) and the UE has an active RRC connection with the NR RAT (i.e. reads on camping on a cell of a first radio access technology) and an active NAS connection with the AMF and discloses at a first point in time, the UE determines that registration with a second system such as with EPC (i.e. reads on second core network) via the LTE RAT (i.e. reads on cell of a second radio access technology) is needed to setup services that are not supported in the first system as the UE is DR-mode capable (i.e. reads on dual registration mode), the UE is able to perform attach with the EPC (i.e. reads on the apparatus is not attached for services of the second core network) without deregistering with the 5GC in order to setup services which are not supported in the 5GC; Velev, Fig. 6B & [0141] discloses next the UE establishes service in the EPC and may transfer particular PDU sessions from the 5GC to the EPC and may determine not to transfer PDU sessions from the 5GC to PDN connections in the EPC if the reason for the UE attach to the EPC is to use emergency services; Velev, [0048] discloses if the 5GC does not support specific services such as emergency services (i.e. reads on when emergency services are not supported by the cell of the first radio access technology) over IMS and the UE is registered with the 5GC, there is a need of fallback procedure from the 5GC to EPS and if the UE in the 5GC at the time it determines to initiate a service such as emergency service in the EPC, then it can immediately being an attach procedure with the EPC; Velev, [0155] discloses Figs. 5A-B and 6A-B depict the UE changing RAT (i.e. reads on switch from using the first radio access technology to the second radio access technology) during service fallback and the assumption is that for the service fallback, the UE transfers from NR/5GC to E-UTRAN/EPC). 
 Velev discloses a system that performs fallback of emergency services from a first RAT of a first core network to a second RAT of a second core network when the first RAT of a first core network does not support emergency services but fails to explicitly disclose that said second RAT of the second core network is searched for and therefore fails to disclose “find a suitable cell of the second radio access technology accessible by the apparatus and connected to the second core network;”.
	In a related field of endeavor, Schliwa discloses:
find a suitable cell of the second radio access technology accessible by the apparatus and connected to the second core network; (Schliwa, [0073] discloses the UE will search for other RAT technologies supporting ES (i.e. reads on find a suitable cell of the second radio access technology) such as UTRAN or GSM; Schliwa, [0057] discloses when ES is not supported by 5GC, the latter instructs the UE that it should connect to other core network / system / cell such as EPC / EPS / cell represented by an eNB (i.e. reads on cell connected to second core network) in order to receive emergency service and the information about the core network / system that supports ES is provided to the UE while the UE is connected to 5GC to avoid the need for the UE to look and connect to yet another core network system or cell that does not support ES when it needs to send an emergency request; Schliwa, [0069]-[0072] discloses if both the 5GC and the base station used by the UE do not support ES, the ES information should indicate fallback to the EPS indicating that the UE uses a different base station in the 3GPP access network such as an eNB connected to an EPC and discloses the UE then uses the obtained ES information about fallback to another core network or system that supports ES to trigger emergency request to obtain access to emergency services and discloses if there is no EPC/EPS that supports ES, the UE can fallback to another network that supports ES such as 2G, 3G network; Schliwa, [0074]-[0075] discloses the UE may also obtain the information about other RATs that are candidate to provide ES based on the information provided and discloses the embodiments presented herein provide the UE with network assistance to obtain fast access to emergency services ES requiring fallback from 5G system to another system such as EPS or 2G or 3G because ES is not supported by the 5G system; Schliwa, [0055] discloses to mitigate delay to access to emergency services ES in a multi-system environment that supports multiple accesses and multiple core networks, the 5GC provides the UE with information indicating that ES is not supported by the 5GC and that different core network or system or cell such as a radio access node such as EPC/EPS or eNB in the same or other PLMN supports ES and the UE when it needs to send an emergency request would use the information provided by the 5GC and fallback to the different core network or system or cell or radio access node; Schliwa, [0005] discloses broadcasting support for IMS emergency call).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Velev to incorporate the teachings of Schliwa for the purpose of providing the system with a means to mitigate delay (Schliwa, [0055]) and obtain fast access to emergency services (Schliwa, [0075]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of falling back from a first RAT of a first core network to a second RAT of a second core network when the first core network does not support the emergency request as taught by Velev) with another known element and comparable device utilizing a known technique (i.e. performing a process of falling back from a first RAT of a first core network to a second RAT of a second core network when the first core network does not support the emergency request, wherein the process includes receiving emergency service information that details which core network, system or cell supports emergency services and performing a search for the suitable cell that supports emergency services as taught by Schliwa) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of falling back from a first RAT of a first core network to a second RAT of a second core network when the first core network does not support the emergency request (i.e. as taught by Velev & Schliwa) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 27, Velev in view of Schliwa discloses:
The apparatus according to claim 22, wherein switching from using the first radio access technology to using the second radio access technology comprises selecting the suitable cell of the second radio access technology (Schliwa, [0073] discloses the UE will search for other RAT technologies supporting ES such as UTRAN or GSM; Schliwa, [0071] discloses the UE then uses the obtained ES information about fallback to another core network or system that supports ES to trigger emergency request to obtain access to emergency services).
Regarding claim 28, Velev in view of Schliwa discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: determine the first radio access technology; and determine at least one condition to switch from using the first radio access technology to the second radio access technology based thereon (Velev, [0048] discloses if the 5GC does not support specific services such as emergency services over IMS and the UE is registered with the 5GC, there is a need of fallback procedure from the 5GC to EPS and if the UE in the 5GC at the time it determines to initiate a service such as emergency service in the EPC, then it can immediately being an attach procedure with the EPC; Velev, Fig. 6A & [0129] discloses at a first point in time, the UE determines that registration with a second system such as with EPC via the LTE RAT is needed to setup services that are not supported in the first system as the UE is DR-mode capable, the UE is able to perform attach with the EPC without deregistering with the 5GC in order to setup services which are not supported in the 5GC).
Regarding claim 42, Velev in view of Schliwa discloses:
The apparatus according to claim 22, wherein the first radio access technology comprises third generation partnership project new radio (Velev, [0155] discloses Figs. 5A-B and 6A-B depict the UE changing RAT during service fallback and the assumption is that for the service fallback, the UE transfers from NR/5GC to E-UTRAN/EPC; Velev, [0003]-[0004] discloses third generation partnership project 3GPP, an evolved packet core EPC, evolved UMTS terrestrial radio access network E-UTRAN and new radio NR and discloses a E-UTRAN can connect to both an EPC such as a 4G or LTE core network and a 5G core network 5GC).
Regarding claim 43, Velev in view of Schliwa discloses:
The apparatus according to claim 22, wherein the first core network comprises a fifth generation core network (Velev, [0155] discloses Figs. 5A-B and 6A-B depict the UE changing RAT during service fallback and the assumption is that for the service fallback, the UE transfers from NR/5GC to E-UTRAN/EPC; Velev, [0003]-[0004] discloses third generation partnership project 3GPP, an evolved packet core EPC, evolved UMTS terrestrial radio access network E-UTRAN and new radio NR and discloses a E-UTRAN can connect to both an EPC such as a 4G or LTE core network and a 5G core network 5GC).
Regarding claim 44, Velev in view of Schliwa discloses:
The apparatus according to claim 22, wherein the second radio access technology comprises an evolved universal terrestrial radio access network (Velev, [0155] discloses Figs. 5A-B and 6A-B depict the UE changing RAT during service fallback and the assumption is that for the service fallback, the UE transfers from NR/5GC to E-UTRAN/EPC; Velev, [0003]-[0004] discloses third generation partnership project 3GPP, an evolved packet core EPC, evolved UMTS terrestrial radio access network E-UTRAN and new radio NR and discloses a E-UTRAN can connect to both an EPC such as a 4G or LTE core network and a 5G core network 5GC).
Regarding claim 45, Velev in view of Schliwa discloses:
The apparatus according to claim 22, wherein the first core network comprises a evolved packet core network (Velev, [0155] discloses Figs. 5A-B and 6A-B depict the UE changing RAT during service fallback and the assumption is that for the service fallback, the UE transfers from NR/5GC to E-UTRAN/EPC; Velev, [0003]-[0004] discloses third generation partnership project 3GPP, an evolved packet core EPC, evolved UMTS terrestrial radio access network E-UTRAN and new radio NR and discloses a E-UTRAN can connect to both an EPC such as a 4G or LTE core network and a 5G core network 5GC).


Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al. (US Patent Publication 2020/0280836 herein after referenced as Velev) in view of SCHLIWA-BERTLING et al. (US Patent Publication 2020/0336885 herein after referenced as Schliwa) and further in view of Stojanovski et al. (US Patent Publication 2020/0015128 herein after referenced as Stojanovski).  

Regarding claim 32, Velev in view of Schliwa discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: (see claim 22).  Velev in view of Schliwa discloses performing a process of falling back from a first RAT connected to a first core network to a second RAT connected to a second core network when unable to obtain the desired service on the first RAT connected to the first core network but fails to explicitly disclose disabling the capability to find 5G system and therefore fails to disclose “disable first radio access technology capability of the apparatus.”
In a related field of endeavor, Stojanovski discloses:
disable first radio access technology capability of the apparatus (Stojanovski, [0021] discloses a voice centric 5GC capable UE unable to obtain voice service in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities which results in reselecting to E-UTRAN connected to EPC first if available; Stojanovski, [0019] discloses the UE detects an emergency session request such as an internet protocol multimedia subsystem IMS emergency session request and the UE performs a fallback to EPS for a duration of the emergency session and after the emergency session is complete the UE can return to the 5GS and the solution can operate with UEs in either Single Registration SR mode embodiments or Dual Registration DR mode embodiments and depending on the embodiment, the UE can perform a handover or redirection to the legacy system; Stojanovski, [0027] discloses these embodiments allows voice centric UEs to benefit from higher bitrates in the 5G system in absence of voice calls while supporting voice calls on LTE).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Velev in view of Schliwa to incorporate the teachings of Stojanovski for the purpose of providing the system with a means to benefit from higher bitrates in the 5G system in absence of voice calls while supporting voice calls on LTE (i.e. Stojanovski, [0027]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of falling back from a first RAT connected to a first core network to a second RAT connected to a second core network when unable to obtain the desired service on the first RAT connected to the first core network as taught by Velev) with another known element and comparable device utilizing a known technique (i.e. performing a process of falling back from a first RAT connected to a first core network to a second RAT connected to a second core network when unable to obtain the desired service on the first RAT connected to the first core network by preventing the selection of the first RAT connected to the first core network by disabling radio capabilities as taught by Stojanovski) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of falling back from a first RAT connected to a first core network to a second RAT connected to a second core network when unable to obtain the desired service on the first RAT connected to the first core network (i.e. as taught by Velev & Stojanovski) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645